UNIVERSITY HOSPITAL EMPLOYEES — WORKMEN'S COMPENSATION INSURANCE The University Hospital and Clinic is not authorized under 85 Ohio St. 2 [85-2] (1971) to purchase workmen's compensation insurance for its employees.  The Attorney General has considered your opinion request where you, in effect, ask the following question: Is the University Hospital and Clinic authorized to purchase workmen's compensation insurance coverage for its employees? The "workmen's compensation law" for Oklahoma is found at 85 Ohio St. 1 [85-1] et seq. (1971).  Coverage for certain state employees under this law is particularly enumerated in 85 Ohio St. 2 [85-2](b) (1971) which states: "All departments and institutions of this state are hereby authorized in their discretion to carry workmen's compensation insurance on their employees engaged in work which would be a 'hazardous occupation' within the meaning of the workmen's compensation act if carried on by a private employer as a business for profit even though, as carried on by such department or institution, such otherwise hazardous work is being performed as a mere incident to the performance of a state function which is not, in itself, a hazardous occupation within the meaning of workmen's compensation act. Such insurance to be carried with the state insurance fund, and shall be paid for out of the funds of such department or institution. Such policy shall be filed in the office of the secretary of state as a public record." (Emphasis added) The inclusion of state employees under the law is again specifically mentioned in 85 Ohio St. 3 [85-3] (1971) which defines "employer" as follows, in part: "Employer, except when otherwise expressly stated, means a person, partnership, association, corporation, and the legal representatives of a deceased employer, or the receiver or trustee of a person, partnership, association or corporation employing workmen's and hazardous employment, and shall include the state, county, city or any municipality when engaged in any hazardous work within the meaning of this act in which workmen are employed for wages . . ." (Emphasis added) It is clear that all state departments and institutions of this state have discretion to carry workmen's compensation insurance on their employees engaged in work which would be deemed a "hazardous occupation." Title 85 Ohio St. 2 [85-2] delineates those activities being hazardous under the law and provides in part: "Compensation provided for in this act shall be payable for injuries sustained by employees engaged in the following hazardous employment . . ." This section continues by enumerating all of the activities for which compensation will be paid under the provisions of the law. Neither University Hospital nor. hospital work in general is enumerated in 85 Ohio St. 2 [85-2] (1971).  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. The University Hospital and Clinic is not authorized under 85 Ohio St. 2 [85-2] (1971) to purchase workmen's compensation insurance for its employees.  (DAVID K. McCURDY) (ksg)